Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 5, 7, 11-13, 16 and 18 were previously pending and subject to a non-final office action mailed December 6, 2021.  Claims 1, 7, 11-12 and 18 were amended, claims 2, 5, 13 and 16 were left as previously presented and claims 3-4, 6, 8-10, 14-15, 17 and 19-20 are withdrawn from consideration.  Claims 1-2, 5, 7, 11-13, 16 and 18 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on March 3, 2022 concerning the previous rejections of claims 1-2, 5, 7, 11-13, 16 and 18 under 35 USC 101 have been fully considered but are not persuasive. 
Examiner respectfully notes that the test to subject matter eligibility under 35 USC 101 for product and process: first, determine whether the claims are directed to a process, machine, manufacture, or composition of matter. Second, (Step 2A Prong 1) determining whether the claims are directed to a law of nature, a natural phenomenon, or abstract idea (judicially recognized exceptions). Third, (step 2 A prong 2) determine whether the claims recite additional elements that integrate the judicial exception into a practical application. Fourth, (step 2B) determining whether the claims recite additional elements that amount to significantly more than the judicial exception.
Applicant argues that the claims result in a practical solution that the chat function of the system is an improvement to the technology. In response, Examiner states that the chat function recited in the claims is receiving and transmitting data over a network which is a generic function of an interface. Moreover, providing a communication interface between the user and the server is adding an insignificant extra solution activity to the abstract idea of providing a transportation for a user. Therefore, claims 1-2, 5, 7, 11-13, 16 and 18 are ineligible under 35 USC 101 prong 2.  
	Applicant’s arguments with respect to the 112(f) claim interpretation is considered and persuasive. Therefore, the 112(f) claim interpretation is withdrawn. 
	Applicant’s arguments with respect to the 102/103 rejection of claims 1-2, 5, 7, 11-13, 16 and 18 has been fully considered but is moot in view of the new grounds of rejection under 103 below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 7, 11-13, 16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “communicate with a user terminal provided with a chat function; and transmit to the user terminal, a message notifying a user of a state of a vehicle heading to a vehicle dispatch point designated by the user who has made a reservation for vehicle dispatch, the message being to be output from the user terminal by the chat function.” Claim 1
“provide a chat function in the form of an instant messenger application; receive a message notifying a user of a state of a vehicle heading to a vehicle dispatch point designated by the user who has made a reservation for vehicle dispatch; and output the received message via the instant messenger application using the chat function.” Claim 11
“transmitting, to a user terminal operating a chat function in the form of an instant messenger application, a message notifying a user of a state of a vehicle heading to a vehicle dispatch point designated by a user who has made a reservation for vehicle dispatch, the message being to be output from the user terminal by the chat function.” Claim 12
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “communication unit” and “control unit” nothing in the claim element precludes the steps from practically being performed by a human using generic computer component under certain methods of organizing human activity under sales and business relations. For example, “communicate” and “transmit” in the context of this claim encompasses the user to manually receive a request for transportation and transmit messages to the user with respect to the request. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “communication unit”, “control unit”, “user terminal” and a “device” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 11 and 12 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2, 5, 7, 13, 16 and 18, further describe the identified abstract idea. In addition, the limitations of claims 2, 5, 13 and 16 define how the transportation request is processed which further describes the abstract idea. The generic computer component of claims 7 and 18 (user terminal) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (U.S. Patent Application Publication No. 2017/0127215) in view of Bassett (U.S. Patent Application Publication No. 2016/0063616).

As to claim 1, Khan teaches a control device comprising:
Communicate, via a communication interface, with a user terminal the user terminal operating a chat function; (para 47-48 and fig 3-7, show that the transportation system communicates with the user device) 
transmit to the user terminal, via the communication interface, a message notifying a user of a state of a vehicle heading to a vehicle dispatch point designated by the user who has made a reservation for vehicle dispatch, the message is output from the user terminal the message is displayed on a display of the user terminal. (fig. 7 and para 62-63, show that the system transmits messages to the users in order to determine if the vehicle arrived or track the vehicle on a map) 
Khan does not teach:
Chat function in the form of an instant messenger application
However, Bassett teaches:
Chat function in the form of an instant messenger application (para 30-32, the server determines the location of the vehicle and transmits the information to the user device via instant messaging)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to provide an instant messaging application to the user in Khan as taught by Bassett. Motivation to do so comes from the knowledge well known in the art that providing messages in real time to the user in order to track the transportation vehicle would make the system easier, faster and more efficient. 
As to claim 11, Khan teaches a program comprising:
provide a chat function; receive a message notifying a user of a state of a vehicle heading to a vehicle dispatch point designated by the user who has made a reservation for vehicle dispatch; (fig. 7 and para 62-63)
output the received message using the chat function. (fig. 7)
Khan does not teach:
Chat function in the form of an instant messenger application
However, Bassett teaches:
Chat function in the form of an instant messenger application (para 30-32, the server determines the location of the vehicle and transmits the information to the user device via instant messaging)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to provide an instant messaging application to the user in Khan as taught by Bassett. Motivation to do so comes from the knowledge well known in the art that providing messages in real time to the user in order to track the transportation vehicle would make the system easier, faster and more efficient. 
As to claim 12, Khan teaches a method comprising:
transmitting, to a user terminal provided with a chat function, a message notifying a user of a state of a vehicle heading to a vehicle dispatch point designated by a user who has made a reservation for vehicle dispatch, the message being to be output from the user terminal by the chat function.( fig. 7 and para 62-63)
Khan does not teach:
Chat function in the form of an instant messenger application
However, Bassett teaches:
Chat function in the form of an instant messenger application (para 30-32, the server determines the location of the vehicle and transmits the information to the user device via instant messaging)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to provide an instant messaging application to the user in Khan as taught by Bassett. Motivation to do so comes from the knowledge well known in the art that providing messages in real time to the user in order to track the transportation vehicle would make the system easier, faster and more efficient. 
As to claims 2 and 13, Khan in view of Bassett teach all the limitations of claims 1 and 12 as discussed above. 
Khan further teaches:
wherein the state of the vehicle includes information on whether the vehicle is near the vehicle dispatch point. (fig. 7 and para 62-63, show that the vehicle is near the pick-up area(i.e. dispatch area))
As to claim 5 and 16, Khan in view of Bassett teach all the limitations of claims 1 and 12 as discussed above. 
Khan further teaches:
wherein the message includes information on time remaining until the vehicle arrives at the vehicle dispatch point.(figs 3, 4 and para 60, the system provides the user with the estimated time of arrival of the vehicle)

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (U.S. Patent Application Publication No. 2017/0127215) in view of Bassett (U.S. Patent Application Publication No. 2016/0063616), further in view of Kimura (U.S. Patent Application Publication No. 2021/0150556).

As to claims 7 and 18, Khan in view of Bassett teach all the limitations of claim 1 and 12 as discussed above. 
Khan and Bassett do not teach:
wherein the control unit is configured to: transmit to the user terminal, via the communication unit, an advertisement including a link to an online store on which a product or service is purchasable, the advertisement being to be output from the user terminal by the chat function; and generate a message notifying the user that a discount on a travel fare of the user is available in a case where the user purchase the product or service from the online store.
However, Kimura teaches:
wherein the control unit is configured to: transmit to the user terminal, via the communication unit, an advertisement including a link to an online store on which a product or service is purchasable, the advertisement being to be output from the user terminal by the chat function; and generate a message notifying the user that a discount on a travel fare of the user is available in a case where the user purchase the product or service from the online store. (para 519-529, show that the system displays an advertisement to the user in the vehicle that corresponds to a store in exchange to a discount/coupon) 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to provide an advertisement to the passenger in Khan in view of Bassett as taught by Kimura. Motivation to do so comes from the knowledge well known in the art that doing so would increase sales in retail stores and also increase profit for the transportation means by giving passengers incentives while riding. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628